DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 7, 10, and 13-17 are objected to because of the following informalities:  The claims reference "the first plurality of parallel flutes" established in Claim 1, but do not include the word "parallel". While this could be interpreted as a USC § 112 antecedent basis issue it is relatively minor and no other first plurality of flutes is established except in reference, thus in context the reference is clear. A similar issue exists with the references to "the second plurality of flutes".  Appropriate correction is required, and may entail either correcting each instance to include the word “parallel” between “of” and “flutes” or by rearranging the establishment to make the word “parallel” not a part of the limitation in question when it is established in Claim 1. Claim 6 does reference “the second plurality of parallel flutes” but appears to be the only case where the original phrase is correctly referenced in this way. 
Claims is objected to because of the following informalities:  Similarly to the above objection Claim 1 lines 3, 4, and 6 recites “the media pack” which is originally established as “the filtration media pack” again, it is clear what is being referenced, however appropriate correction is required. 
Claim 21 is objected to because of the following informalities: Claim 19 and Claim 21 both depend from independent Claim 1, and appear to be substantially identical. Based on the structure of Claims 18-21 it appears applicant may have intended Claim 19 to depend from Claim 18 and Claim 21 to depend from Claim 20. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 7, 10, 18, 19, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2)  as being anticipated by Miyagawa et al. (JP S57 140618A).
Notes:
For the purposes of the rejection the translation utilized is the one provided by Applicant in the IDS. Lines of the description have been counted continuously between pages and not including paragraph break lines.
The terms “first” and “second” are interpreted to refer to the “first sheet” and the “second sheet” as a naming convention rather than that each sheet has multiple sets of flute peaks, etc. For example, “second flute peaks” is taken to mean “the flute peaks of the second sheet” rather than “the second set of flute peaks of the second sheet” with an un-named first set of flute peaks of the second sheet. If this interpretation is incorrect, appropriate correction is required to improve clarity. 
With regards to Claim 1 Miyagawa teaches:
A filtration element comprising “a wave-shaped portion”, part 4a, which reads on applicant's claimed first sheet of filtration media comprising a first plurality of parallel flutes defining first flute valleys extending between a first face of the media pack and a second face of the media pack and an “other wave shaped portion”, part 4b, which reads on applicant's claimed second sheet of filtration media comprising a second plurality of parallel flutes defining second flute peaks extending between the first face of the media pack and the second face of the media pack. (See Miyagawa Fig. 5 and 6 and Description lines 20-27) Each first flute valley contacts at least one second flute peak at a discrete contact point. (See Miyagawa Fig. 4, 5, and 6, and Description lines 24-25) The first plurality of flutes are non-parallel to the second plurality of flutes. (See Miyagawa Fig. 6) An adhesive, part 3, which reads on applicant's claimed obstruction is located between the first sheet of filtration media and the second sheet of filtration media and defines a flow path, part 5, extending through the space between the first and second sheets of filtration media along the axes between the first and second faces of the media pack which reads on applicant's claimed “define a fluid pathway extending through the first sheet of filtration media and the second sheet of filtration media in parallel”. (See Miyagawa Fig. 6 and Description lines 29-30 and 32-36)
With regards to Claims 2, 3, 5-7, and 10 Miyagawa teaches:
The plurality of flutes, parts 4b, extend in a lower right to upper left direction, and the second plurality of flutes, parts 4b, extend in a lower left to upper right direction such that when folded the respective valleys and peaks meet at several distinct points per corrugation. As seen in Miyagawa Figure 6 from the fold point or second end face to the open top or first end face there are at least 5 peaks of the second plurality of flutes and 1-3 valleys of the first plurality of flutes. Thus, each flute of the first plurality of flutes contacts at least one and as many as five second flute peaks. This anticipates the claimed possible range of peaks of Claim 2 (2 peaks specified), Claim 3 (3 peaks specified) and Claim 4 ( between 4 and 10 peaks specified). It is noted that the number of contact points would depend not only on the pleat folding arrangement but also the length of the filter as a longer filter would provide more opportunities for the peaks and valleys to contact one another. Miyagawa teaches a variety of possible pleat arrangements in Figures 7-13. 
(Claim 6) The first plurality of flutes and the second plurality of flutes are not perpendicular to the first and second face of the media pack and (Claim 7) have a relative offset to each other of at least five degrees. (See Miyagawa Fig. 6) 
(Claim 10) The first plurality of flutes is substantially straight. (See Miyagawa Fig. 6)
With regards to Claims 18, 19, and 21 Miyagawa teaches:
(Claim 18) The first sheet of filtration media and the second sheet of filtration media are continuous and separated by a fold. (See Miyagawa Fig. 5 and Description lines 42-43)
(Claims 19 and 21) The first and second sheets of filtration media form a cylindrical media pack and are wound around a central object which reads on applicant's claimed cylindrical media pack with a wound cross-section. (See Miyagawa Fig. 5 and Description lines 28-29)
With regards to Claim 22 Miyagawa teaches:
The adhesive, part 3, reads on applicant's claimed glue bead between the first sheet of filtration media and the second sheet of filtration media. (See Miyagawa Description line 28-30)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa et al. (JP S57 140618A) as applied above in the rejection of Claim 1 in view of Ovinkin (RU 2438754).
With regards to Claims 12-15:
Miyagawa teaches:
Straight lined flutes.
Miyagawa does not teach:
The curve of a peak of a flute of the first plurality of flutes extends outward from an axis joining the peak at each end by a certain percentage. 
Ovinkin teaches:
Curving the peak of a flute relative to the straight line between the two ends of the flute. (See Ovinkin Fig. 27 and pg. 10 lines 404-410) With the straight line being “p” and the curved line being “g”. 
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize a curved flute rather than a straight line flute as taught by Ovinkin Fig. 27 as Ovinkin teaches that the curved flute and straight line flute are known equivalents as seen in Figs. 25 and 27 and choose one known equivalent over another is well within the skill of one of ordinary skill in the art. The degree of curvature, whether at least 5% of the flute length (Claim 13), 10% of the flute length (Claim 14), or 20% of the flute length is a design choice well within the skill of one of ordinary skill in the art. 
With regards to Claim 16:
Miyagawa teaches a variety of symmetrical and asymmetrical patterns for the first and second plurality of flutes, parts 4a and 4b. 
It would have been obvious to one of ordinary skill in the art to make the second plurality of flutes curved both in view of Miyagawa’s symmetrical and asymmetrical styles seen in Figures 7-13 as well as the consistently curved flutes of Ovinkin seen in Fig. 27. 
With regards to Claim 17:
Miyagawa teaches directionality of the first set of flutes is opposite to the directionality of the second set of flutes. It would have been obvious to one of ordinary skill in the art at the time of filing to similarly make the flutes oppositely pitched if they were curved as taught by Ovinkin rather than straight. 
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa et al. (JP S57 140618A) as applied above in the rejection of Claim 1 in view of Sala (US 2021/0205752).
With regards to Claim 21:
Miyagawa teaches:
The first and second sheets are integral to one another and continuous and are folded to provide the final form. 
Miyagawa does not explicitly teach:
The first and second sheets are discontinuous.
Sala is applied under the 102(a)(2) standard and in the event that Sala is considered inapplicable despite having a filing date before the filing date of the current application: It would have been obvious to one of ordinary skill in the art at the time of filing to separate a previously integral part to be discontinuous, and to provide appropriate sealing where needed. 
Sala teaches:
A filter assembly, part 200, with filter media, part 210, coiled around a central axis which may either have a fold, part 270, between the first and second flow face, parts 220 and 230, or a cut bottom edge with additional sealing portions, parts 275. (See Sala Fig. 4a and 4b and paragraph 122)
It would have been obvious to one of ordinary skill in the art at the time of filing that a discontinuous break between the first sheet and the second sheet of flutes is an equivalent arrangement as taught by Sala Fig. 4a and 4b and paragraph 122, and that choosing between two known equivalents to modify the filter of Miyagawa is well within the skill of one of ordinary skill in the art. 
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa et al. (JP S57 140618A) as applied above in the rejection of Claim 1 in view of Rocklitz et al. (US 2009/0127211).
With regards to Claim 23:
Miyagawa teaches:
A variety of possible flute arrangements. (See Miyagawa Fig. 5-13)
Miyagawa does not teach:
Flute density in flutes per square inch. 
Rocklitz teaches:
Flute density is a result effective variable for enhancing the performance of a filter media pack. (See Rocklitz paragraph 9 and 10) 
Rocklitz teaches that a flute density of at least 40 flutes/ square inch is desirable. (See Rocklitz Paragraph 100 and 101)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the filter media of Miyagawa to have a specific flute density, or range of flute densities, in order to enhance the loading capacity of the media while potentially sacrificing some pressure drop and optimizing these factors is well within the skill common to the art. See Rocklitz paragraph 101. 
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa et al. (JP S57 140618A) as applied above in the rejection of Claim 1 in view of Ouyang et al. (US 2017/0216757).
With regards to Claim 24:
Miyagawa teaches:
An apparently symmetrical cylindrical filter. 
Ouyang teaches:
A media pack with volume asymmetry wherein the inlet side has a volume that is at least 10% larger than the volume of the outlet side. (See Ouyang paragraph 45)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the filter of Miyagawa to have an asymmetrical volume from the inlet to the outlet as taught by Ouyang in order to provide greater loading of particulates on the inlet side. Further Ouyang defines “volume asymmetry” as  “the media pack having a volume that is at least 10% greater than the volume of the other side of the media pack”. (See Ouyang Paragraph 45) This directly overlaps with applicant’s currently claimed asymmetrical volume range, and one of ordinary skill in the art would optimize such a result effective range in order to optimize the filtration efficiency of the filter media pack. 
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIT E. ANBACHT/Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776